AYRES, Judge.
This is a companion suit to that of Stroud v. Standard Accident Insurance Co., 90 So.2d 477.
Plaintiff, H. F. Womack, was the owner of the truck involved' in the aforesaid action and which was damaged' in thé accident involved therein. There we held that *482the accident was due solely and proximately to the fault and negligence of the driver of the Ford car collidingvwith plaintiff’s truck. Therefore, there is presented for determination here only- the question .of the extent of damages sustained to the truck.
The trial court concluded from the evidence that the extent of the damage was $438.97 and condemned defendant accordingly. From that- judgment defendant appealed. Plaintiff answered the appeal, praying that the judgment be increased to $548.
Neither appellee 'nor appellant points out any error in the award. ' Our own review1 of the record fails to disclose any error warranting a modification of -the judgment. ‘
Accordingly, the judgment appealed from is-affirmed at appellant’s cost.
Affirmed.